DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 A.O., the mother and D.S., the father,
                              Appellants,

                                       v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                      Nos. 4D21-1006 and 21-1086

                            [August 31, 2021]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jose Izquierdo, Judge; L.T. Case No.
2019-3399- CJ-DP.

   Lori D. Shelby, Fort Lauderdale, for appellant A.O., the mother.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant D.S., the father.

  Carolyn Schwarz of Children's Legal Services, Fort Lauderdale, for
appellee for Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Florida Statewide Guardian ad Litem Office,
Tallahassee, for Guardian ad Litem o/b/o B.E.S. and B.A.S.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.